Name: 94/481/ECSC, EC, Euratom: Council Decision of 25 July 1994 appointing the Secretary-General of the Council of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1994-08-03

 Avis juridique important|31994D048194/481/ECSC, EC, Euratom: Council Decision of 25 July 1994 appointing the Secretary-General of the Council of the European Union Official Journal L 200 , 03/08/1994 P. 0042 - 0042 Finnish special edition: Chapter 1 Volume 3 P. 0159 Swedish special edition: Chapter 1 Volume 3 P. 0159 COUNCIL DECISION of 25 July 1994 appointing the Secretary-General of the Council of the European Union (94/481/ECSC, EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 151 (2) thereof, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 30 (2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 121 (2) thereof, Having regard to the Council Decision of 29 June 1994 extending the term of office of Mr Ersboell as Secretary-General of the Council of the European Union, Whereas the new Secretary-General of the Council of the European Union should be appointed, HAS DECIDED AS FOLLOWS: Article 1 Mr Juergen TRUMPF is hereby appointed Secretary-General of the Council of the European Union for a period of five years with effect from 1 September 1994. Article 2 This Decision shall be notified to Mr Juergen TRUMPF by the President of the Council. It shall also be published in the Official Journal of the European Communities. Done at Brussels, 25 July 1994. For the Council The President F.-CH. ZEITLER